DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on July 28, 2022 and is acknowledged. 
Allowable Subject Matter
Claims 17-19, 21-22, 24-28 and 31-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
a review of the claims and the applicant’s argument indicates that the claims distinguish over the prior art of record. Accordingly, withdrawal of all outstanding rejections is warranted in this case.
The closest prior art is Andersson EP Patent (2,821,140), disclose an upper frame for a crusher, comprising a central hub with a main shaft, an upper rim, a lower flange and at least one spider arm, however It is in the opinion of the Examiner that the art of record neither anticipates nor render obvious the limitation of,
“…at least one spider arm extending from the central hub to the upper rim; wherein the upper rim is located at a distance radially outward of the at least one spider arm; the at least one spider arm includes an outwardly open u-shaped cavity formed in an outer surface of the at least one spider arm, wherein the u-shaped cavity extends towards the lower flange from the upper rim and the u-shaped cavity is defined in the at least one spider arm by inner walls and a bottom, wherein the u-shaped cavity extends from the central hub to at least below the upper rim.”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 9, 2022

/Smith Oberto BAPTHELUS/Examiner, Art Unit 3725  

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725